                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AIDAN FRANCIS NUNAN

                        Plaintiff,
                                                              CIVIL ACTION
       v.                                                     NO. 17-5338

COUNTY OF CHESTER,

                        Defendant.


                                           ORDER

       AND NOW, this 22nd day of August 2019, upon consideration of Defendant County of

Chester’s Motion for Summary Judgment (Doc. No. 22), Plaintiff Aidan Francis Nunan’s

Response in Opposition to the Motion (Doc. No. 23), Defendant’s Reply in Further Support of

the Motion (Doc. No. 24), and in accordance with the Opinion of the Court issued this day, it is

ORDERED that Defendant’s Motion for Summary Judgment (Doc. No. 22) is DENIED.




                                                   BY THE COURT:


                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
